     Case 19-51323-btb            Doc 263    Entered 02/05/21 09:03:16    Page 1 of 8



1    Richard F. Holley, Esq. (NV Bar No. 3077)
     Email: rholley@nevadafirm.com
2    Andrea M. Gandara, Esq. (NV Bar No. 12580
     Email: agandara@nevadafirm.com
3    HOLLEY DRIGGS
     400 South Fourth Street, Third Floor
4    Las Vegas, Nevada 89101
     Telephone: 702/791-0308
5    Facsimile: 702/791-1912

6    Attorneys for W. Donald Gieseke, Chapter 11 Trustee

7                                 UNITED STATES BANKRUPTCY COURT

8                                           DISTRICT OF NEVADA

9    IN RE:                                              Case No.: 19-51323-BTB
                                                         CHAPTER 11
10   OWENS PRECISION, INC.,
                                                         NOTICE OF ENTRY OF ORDER
11                      Debtor.                          APPROVING STIPULATION TO
                                                         CONTINUE AUCTION PURSUANT TO
12                                                       GUARANTEE AGREEMENT TO
                                                         REMARKET ASSETS OF OWENS
13                                                       PRECISION INC.

14

15            PLEASE TAKE NOTICE that the Order Approving Stipulation to Continue Auction
16   Pursuant to Guarantee Agreement to Remarket Assets of Owens Precision Inc. (“Order”) [ECF
17   No. 262] was entered on February 3, 2021. A copy of said Order is attached.
18            Dated this 5th day of February 2021.
19                                                     HOLLEY DRIGGS
20                                                      /s/ Andrea M. Gandara
                                                       Richard F. Holley, Esq. (NV Bar No. 3077)
21                                                     Andrea M. Gandara, Esq. (NV Bar No. 12580)
                                                       400 South Fourth Street, Third Floor
22                                                     Las Vegas, Nevada 89101
23                                                     Attorneys for W. Donald Gieseke,
                                                       Chapter 11 Trustee
24

25

26

27

28

     14355-01/2553419.docx
Case 19-51323-btb   Doc 263   Entered 02/05/21 09:03:16   Page 2 of 8
Case 19-51323-btb   Doc 263   Entered 02/05/21 09:03:16   Page 3 of 8
Case 19-51323-btb   Doc 263   Entered 02/05/21 09:03:16   Page 4 of 8
     Case 19-51323-btb           Doc 263   Entered 02/05/21 09:03:16         Page 5 of 8



1                                      CERTIFICATE OF SERVICE

2             I hereby certify that I am an employee of Holley Driggs, and that on the 5th day of February

3    2021, I caused to be served a true and correct copy of NOTICE OF ENTRY OF ORDER

4    APPROVING               STIPULATION        TO   CONTINUE        AUCTION         PURSUANT          TO

5    GUARANTEE AGREEMENT TO REMARKET ASSETS OF OWENS PRECISION INC.

6    in the following manner:

7                       (ELECTRONIC SERVICE)          Under Local Rule 5005 of the United States

8    Bankruptcy Court for the District of Nevada, the above-referenced document was electronically

9    filed on the date hereof and served through the Notice of Electronic Filing automatically generated

10   by that Court’s facilities.

11                      (UNITED STATES MAIL)          By depositing a copy of the above-referenced

12   document for mailing in the United States Mail, first class postage prepaid, at Las Vegas, Nevada,

13   to the parties listed on the attached service list, at their last known mailing addresses, on the date

14   above written. See attached.

15                      (OVERNIGHT COURIER) By depositing a true and correct copy of the above-

16   referenced document for overnight delivery via Federal Express, at a collection facility maintained

17   for such purpose, addressed to the parties on the attached service list, at their last known delivery

18   address, on the date above written.

19                      (FACSIMILE) That I served a true and correct copy of the above-referenced
20   document via facsimile, to the facsimile numbers indicated, to those persons listed on the attached

21   service list, on the date above written.

22
                                                                  /s/ Olivia Swibies
23                                                          An employee of Holley Driggs

24

25

26

27

28

     14355-01/2553419.docx
                        Case 19-51323-btb     Doc 263       Entered 02/05/21 09:03:16   Page 6 of 8

13 Martin Auto Color                        A L Sierra Welding                    AMERICAN TELEPHONE & TELEGRAPH
2765 US Highway 50 East                     4443 US Highway 50 East               COMPANY
Unit E                                      Carson City, NV 89701-1924            POB 5025
Carson City, NV 89701-2834                                                        CAROL STREAM, IL 60197-5025


ARAMARK Uniform & Career Apparel, LLC       ATLAS TESTING LABORATORIES, INC.      Advanced CNC
c/o Sheila R. Schwager                      9820 SIXTH STREET                     PO Box 4833
Hawley Troxell Ennis & Hawley LLP           RANCHO CUCAMONGA, CA 91730-5714       Carson City, NV 89702-4833
P.O. Box 1617
Boise, ID 83701-1617

Afassco                                     Airgas                                Alhambra Sparkletts
2244 Park Place C                           PO Box 102289                         PO Box 660579
Minden, NV 89423-8632                       Pasadena, CA 91189-0113               Dallas, TX 75266-0579



All Pro Security Inc.                       Apex Anodizing, Inc.                  BARRY AVENUE PLATING CO, INC.
1295 E. Moana Lane                          280 B. Coney Island Drive             2210 BARRY AVENUE
Suite D                                     Sparks, NV 89431-6344                 LOS ANGELES CA 90064-1488
Reno, NV 89502-4848


BATTERIES PLUS                              BLANCHARD METALS PROCESSING           BLUELINE INDUSTRIAL
4898 SOUTH VIRGINIA STREET                  COMPANY                               18350 WARD STREET
RENO, NV 89502-6016                         1115 PIONEER ROAD                     FOUNTAIN VALLEY, CA 92708-6853
                                            SALT LAKE CITY, UT 84104-3716


BRIGGS ELECTRIC, INC.                       BURGARELLO ALARM                      C&A INVESTMENT
5111 CONVAIR DRIVE                          50 SNIDER WAY                         187 SONOMA STREET
CARSON CITY, NV 89706-0426                  SPARKS, NV 89431-6391                 CARSON CITY, NV 89701-5797



CAPITAL CITY AUTO NAPA                      CARSON VALLEY OIL                     CASTLE
1882 HIGHWAY 50 EAST                        POB 643                               POB 31001-2507
CARSON CITY, NV 89701                       CARSON CITY, NV 89702-0643            PASADENA, CA 91110-0001



CHASE BRASS AND COPPER COMPANY, LLC         COLONIAL LIFE                         CONQUEST INDUSTRIES
12570 COLLECTIONS CENTER DRIVE              POB 1365                              12740 LAKELAND ROAD
CHICAGO, IL 60693-0001                      COLUMBIA, SC 29202-1365               SANTA FE SPRINGS, CA 90670-4633



COPPER AND BRASS SALES                      DESERT FIRE PROTECTION                DIGI KEY
3935 NORTH PECOS ROAD                       505 VALLEY ROAD                       200 SOUTH VIRGINIA STREET
LAS VEGAS, NV 89115-4801                    RENO, NV 89512-3308                   SUITE 100
                                                                                  RENO, NV 89501-2422


DRYTECH                                     DYNATEK                               EMBEE PROCESSING, LLC
POB 2106                                    POB 800729                            LOCKBOX 847185
DAYTON, NV 89403-2106                       SANTA CLARITA, CA 91380-0729          POB 847185
                                                                                  LOS ANGELES, CA 90084-7185
                    Case 19-51323-btb     Doc 263       Entered 02/05/21 09:03:16   Page 7 of 8

ERNEST PACKAGING SOLUTIONS              FEDEX                                 FINKELSTEIN METALS LIMITED
360 LILLARD AVENUE                      POB 7221                              2638 UNITED LANE
SPARKS, NV 89434-8909                   PASADENA, C 91109-7321                ELK GROVE VILLAGE, IL 60007-6821



FIRST CHOICE                            FLYTE                                 GLORIA PEREZ
7525 COLBERT DRIVE 104                  6833 TUJUNG AVENUE                    906 VALLEY CREST DRIVE
RENO, NV 89511-1295                     NORTH HOLLYWOOD, CA 91605-6312        CARSON CITY, NV 89705-6876



GOSIGER, INC.                           GRAINGER                              HARTFORD FIRE INSURANCE COMPANY
POB 712288                              INDUSTRIAL SUPPLY DEPARTMENT          POB 660916
CINCINNATI, OH 45271-2288               832116941                             DALLAS, TX 75266-0916
                                        POB 419267
                                        KANSAS CITY, MO 64141-6267

HENRY SERVIN AND SONS                   HIGH SIERRA BUSINESS SYSTEMS, INC.    HIGH SIERRA LEASING & INVESTMENT CO.
2185 RONALD STREET                      2814 NORTH CARSON                     PO BOX 3718
SANTA CLARA, CA 95050-2819              CARSON CITY, NV 89706-0177            CARSON CITY NV 89702-3718



HOME DEPOT                              HOWARD WIRE CLOTH COMPANY             IMAGE SUPPLY
CREDIT SERVICES DEPARTMENT 32-          28976 A HOPKINS STREET                4813 AUBURN BLVD
2135702292                              HAYWARD, CA 94545-5000                SUITE B
LOUISVILLE, KY 40290                                                          SACRAMENTO, CA 95841-3603


INTECH FUNDING CORPORATION HAAS         Internal Revenue Service              MARQUETTE BUSINESS CREDIT SPE 1, LLC
POB 858178                              CIO                                   C/O Kyle J. Mathews, Esq.
MINNEAPOLIS, MN 55484-0001              PO Box 7346                           SheppardMullin
                                        Philadelphia, PA                      333 South Hope Street, Forty-Third Floor
                                        19101-7346                            Los Angeles, CA 90071-1406

MCAMASTER CARR                          MCS INDUSTRIAL SUPPLY COMPANY         METAL BARS
POB 7690                                75 MAXESS ROAD                        14530 SOUTH MARQUARDT
CHICAGO, IL 60680-7690                  MELVILLE NY 11747-3151                SANTA FE SPRINGS, CA 90670-5141



MIL SPEC SPRAY PAINT COMPANY            MITCHELL METROLOGY                    MSC IND
20 ADAIR DRIVE                          9045 SLAUSON AVENUE                   POB 953635
SUITE B                                 PICO RIVERA, CA 90660-4520            SAINT LOUIS, MO 63195-3635
CARSON CITY, NV 89706-7451


ND TESTING                              NEVADA HEAT TREATING BLAZING STEEL    NEWEGG
1236 WEST BROOKS STREET                 12 INDUSTRIAL PARKWAY                 17708 ROWLAND STREET
SUITE A                                 UNIT C                                ROWLAND HEIGHTS, CA 91748-1119
ONTARIO, CA 91762-3608                  CARSON CITY, NV 89706-7780


NEXT GENERATION METALS, INC             NH HICKS                              Nevada Department of Taxation
POB 936567                              1294 EAST AVENUE STREET               1550 College Parkway
ATLANTA, GA 31193-6567                  SUITE 110                             Ste. 115
                                        CHICO, CA 95926                       Carson City, NV 89706
                    Case 19-51323-btb     Doc 263      Entered 02/05/21 09:03:16     Page 8 of 8

OFFICE DEPOT                            OLD DOMINION FREIGHT LINE, INC.         PARKER HANNIFIN CORPORATION
DEPARTMENT 11-6900829216                RUSTY FRAZIER, LITIGATION COORDINATOR   CONTROL SYSTEMS DIVISION, VERIFLO
POB 9001036                             500 OLD DOMINION WAY                    SANDRA J. SBERNA, CREDIT ANALYST CORP
LOUISVILLE, KY 40290-1036               THOMASVILLE NC 27360-8923               6035 PARKLAND BLVD
                                                                                CLEVELAND OH 44124-4186

PIONEER B                               PITNEY BOWES                            PRECISION GRINDING COMPANY
6434 TELEGRAPH RD                       POB 371896                              1019 WEST BRIARDALE AVENUE
LOS ANGELES 90040-2593                  PITTSBURGH, PA 15250-7896               ORANGE, CA 92865-4111



PRO PLASTICS                            RELIANCE SPECIALTY PRODUCTS             RENO DRAIN OIL SERVICE
DEPARTMENT LA 23218                     ACCOUNTS RECEVIABLE                     11970 I-80
PASADENA, CA 91185-0001                 855 MORSE AVENUE                        EAST SPARKS, NV 89434-9649
                                        ELK GROVE VILLAGE, IL 60007-5105


SAFETY KLEEN                            SANTA CLARA WINDUSTRIAL                 SELWAY MACHINE TOOL COMPANY
POB 7170                                1525 WALSH AVENUE                       29250 UNION CITY BLVD
PASADENA, CA 91109-7170                 SANTA CLARA, CA 95050-2616              UNION CITY, CA 94587-1279



SOUTHWEST GAS                           SPARKS ELECTRIC                         State of Nevada
POB 98890                               845 MARIETTA WAY                        Employment, Training & Rehab
LAS VEGAS, NV 89150-0001                SPARKS, NV 89431-6019                   Employment Security Division
                                                                                500 E. Third St
                                                                                Carson City, NV 89713-0030

TEXAS MANUFACTURING GROUP INC           TEXAS WORKFORCE COMMISSION              TRUE VALUE MOUNDHOUSE
RON GREEN                               REGULATORY INTEGRITY DIVISION - SAU     10189 HIGHWAY 50 EAST
2764 LAKE SAHARA DRIVE                  Room 556                                CARSON CITY, NV 89706-7440
SUITE 109                               101 E. 15th Street
LAS VEGAS, NV 89117-3400                Austin, TX 78778-0001

TW METALS                               ULINE                                   UNITED RENTALS
POB 933014                              POB 88741                               3682 SOUTH VALLEY VIEW BLVD
ATLANTA, GA 31193-3014                  CHICAGO, IL 60680-1741                  LAS VEGAS, NV 89103-1812



UNITEK TECHNICAL SERVICS, INC.          UPS                                     UPS SUPPLY CHAIN SOLUTIONS, INC.
5900 FORT DRIVE                         POB 894820                              28013 NETWORK PLACE
SUITE 100                               LOS ANGELES, CA 90189-4820              CHICAGO, IL 60673-1280
CENTREVILLE, VA 20121-2425


VISION SERVICE PLAN                     WASTE MANAGEMENT CAPITAL CITY
POB 742430                              SANITATION
LOS ANGELES, CA 90074-2430              POB 541065
                                        LOS ANGELES, CA 90054-1065
